 Case 2:20-cv-02060-TLP-cgc Document 9 Filed 07/13/20 Page 1 of 3                     PageID 38




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  TRACIE HARDY,                                   )
                                                  )
         Plaintiff,                               )
                                                  )        No. 2:20-cv-02060-TLP-cgc
  v.                                              )
                                                  )        JURY DEMAND
  SEDGWICK CLAIMS MANAGEMENT                      )
  and HERSHEY COMPANY,                            )
                                                  )
         Defendants.                              )


               ORDER ADOPTING REPORT AND RECOMMENDATION


       Plaintiff, Tracie Hardy, sued Defendants pro se alleging violations of her civil rights

under 42 U.S.C. § 1983. (See ECF No. 1.) Plaintiff’s statement of her claim provides, in full:

       diagnosed with COPD due to contaminants @ the Hershey Company.
       Pulmonologist required I be removed from dept due to toxins, dust and chemicals.
       The H.R. Dept failed to comply with the request causing my condition to become
       more severe. Due to the toxins and contaminants as noted by the company
       nurs(e) my life span has been shortened due to negligence in this premise liability
       claim.

(Id. at PageID 2.) Plaintiff therefore seeks compensation for “reckless intent, malice, and

emotional damage,” an unspecified amount of punitive damages, and damages for her 401k in

the amount of $3,800 plus interest. (Id. at PageID 3.)

       The Magistrate Court entered a Report and Recommendation (“R&R”) under

Administrative Order 2013-05, recommending that the Court dismiss this action sua sponte
    Case 2:20-cv-02060-TLP-cgc Document 9 Filed 07/13/20 Page 2 of 3                     PageID 39




under 28 U.S.C. § 1915(e)(2). (ECF No. 8.) Plaintiff has not objected to the R&R, and the time

to do so has now passed. 1

                         IN FORMA PAUPERIS CASE SCREENING

         The Court has to screen any case proceeding in forma pauperis to determine whether it is

baseless or malicious, fails to state a viable claim for relief, or seeks monetary relief against an

immune defendant. If a case falls into one of these categories, “the court shall dismiss the case at

any time . . . .” See 28 U.S.C. § 1915(e)(2). As mentioned above, the Magistrate Judge conducts

this screening under Administrative Order 2013-05 and 28 U.S.C. § 636(b)(1)(B). The R&R

recommends dismissal of the Complaint for failure to state a viable claim for relief. (ECF No. 8

at PageID 33.)

         Specifically, the Magistrate Court recommended that Plaintiff cannot state a claim under

§ 1983 because she fails to allege how Defendants, private companies, acted under color of state

law or what actions they took to deprive Plaintiff of rights secured by the “Constitution and

laws” of the United States. (Id. at PageID 35.) The Magistrate Court further recommended that,

because Plaintiff seeks to bring a premises liability claim under Tennessee law, Plaintiff has

failed to assert or demonstrate that diversity jurisdiction exists. (Id. at PageID 36.) Finally, the

Magistrate Court notes that any appeal taken by Plaintiff would not be taken in good faith and

recommends the Court deny leave to appeal in forma pauperis. (Id. at PageID 37.)

                                     ADOPTING THE R&R

         Under Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days of being served with a

copy of the recommended disposition, a party may serve and file specific written objections to

the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). Neither party objected



1
    Objections to the R&R were due 14 days after entry of the R&R—June 1, 2020.
                                                  2
 Case 2:20-cv-02060-TLP-cgc Document 9 Filed 07/13/20 Page 3 of 3                       PageID 40




to the R&R, and the time for filing objections has expired. See Fed. R. Civ. P. 5(b)(2), 6(d),

72(b)(2). When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes.

       Having reviewed the R&R, the Court finds no clear error and ADOPTS the R&R in its

entirety and DISMISSES Plaintiff’s claims WITH PREJUDICE. The Court further finds that

any appeal in this matter would not be taken in good faith and DENIES leave to appeal in forma

pauperis.

       SO ORDERED, this 13th day of July, 2020.
                                               s/Thomas L. Parker
                                              THOMAS L. PARKER
                                              UNITED STATES DISTRICT JUDGE




                                                  3
